Exhibit 12 UNITED STATES CELLULAR CORPORATION RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in thousands) EARNINGS: Income before income taxes $ 94,650 $ 65,177 Add (deduct): Equity in earnings of unconsolidated entities (21,614 ) (20,891 ) Distributions from unconsolidated entities 2,822 8,323 Amortization of capitalized interest 205 142 Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges (6,702 ) (5,524 ) $ 69,361 $ 47,227 Add fixed charges: Consolidated interest expense (1) 13,411 15,186 Interest portion (1/3) of consolidated rent expense 11,360 10,644 $ 94,132 $ 73,057 FIXED CHARGES: Consolidated interest expense (1) $ 13,411 $ 15,186 Capitalized interest 2,423 1,068 Interest portion (1/3) of consolidated rent expense 11,360 10,644 $ 27,194 $ 26,898 RATIO OF EARNINGS TO FIXED CHARGES 3.46 2.72 (1) Interest expense on income tax contingencies is not included in fixed charges.
